Exhibit 10.36

Summary of Compensation Arrangements for Certain Named Executive Officers

Set forth below is a summary of the compensation paid by MEMC Electronic
Materials, Inc. (the “Company”) to the executive officers to be named in the
Company’s 2011 annual proxy statement who are not covered by current employment
agreements, as of the date of filing of the Company’s Annual Report on Form 10-K
for the year ended December 31, 2010 (the “Form 10-K”) and are continuing as an
executive officer of the Company as of January 15, 2011. None of the below
executive officers has an employment agreement with the Company. Each of these
executive officers is an employee at will whose compensation and employment
status may be changed at any time in the discretion of the Company’s Board of
Directors

Base Salaries. These executive officers currently receive base salaries in the
amounts indicated below:

 

Name and Position

   2011 Base Salary
Amount  

Kenneth H. Hannah, Executive Vice President; President—Solar Materials

   $ 475,000   

David A. Ranhoff, Senior Vice President—Sales and Marketing

   $ 360,000   

Stephen O’Rourke, Senior Vice President—Chief Strategy Officer

   $ 350,000   

The Compensation Committee adjusts these base salaries from time to time as the
Committee deems appropriate each year, generally annually. The Committee reviews
and discusses the written performance appraisal for each executive officer with
the Chief Executive Officer. The above information reflects the base salaries
for our named executive officers approved by the Committee in February 2011.

Incentive Awards. These executive officers are also eligible to participate in
the Company’s incentive compensation plans as provided in the terms of such
plans, including the Company’s short term incentive awards plan (which provides
for cash incentive awards) and the Company’s long-term incentive awards plan
(e.g., the Company’s 2001 and 2010 Equity Incentive Plans). Such plans, and any
forms of awards thereunder providing for material terms, are included as
exhibits to the Form 10-K as appropriate.

Pension Plan. These executive officers are also eligible to participate in the
Company Pension Plan on the same terms as the Company’s other covered employees.
Because all the executives named above commenced employment with MEMC after
December 31, 2001, none of the executive officers above participate in the MEMC
Pension Plan.

Relocation Payments. From time to time the Company makes payments to executive
officers to cover relocation expenses.